Citation Nr: 1043438	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right lower extremity 
radiculopathy and left lower extremity radiculopathy (claimed as 
bilateral leg pain), to include as secondary to a service-
connected low back disability. 

2.  Entitlement to service connection for bilateral hip 
disabilities, to include as secondary to a service-connected low 
back disability. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to 
October 1965.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 RO rating decision that denied 
service connection for right lower extremity radiculopathy and 
left lower extremity radiculopathy (claimed as bilateral leg 
pain), to include as secondary to a service-connected low back 
disability.  By this decision, the RO also denied service 
connection for bilateral hip disabilities, to include as 
secondary to a service-connected low back disability.  The 
Veteran provided testimony at a personal hearing at the RO in 
April 2008.

In May 2009 the Board remanded the issues on appeal for further 
development.   The Board remanded the matters in order to obtain 
any outstanding records of pertinent treatment and to schedule VA 
examinations to determine the current nature and etiology of the 
Veteran's claimed disabilities.  As the requested development has 
been completed, no further action to ensure compliance with the 
remand directive is required.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran had right lower extremity radiculopathy or left lower 
extremity radiculopathy (claimed as bilateral leg pain) during 
service; lower extremity radiculopathy was not shown at 
separation or within a year after service; and the weight of the 
evidence on file is against a finding that there is any 
relationship between lower extremity radiculopathy and service, 
or a service-connected low back disability.  

2.  The preponderance of the evidence is against a finding that 
the Veteran had bilateral hip disability during service; 
bilateral hip disability was not shown at separation or within a 
year after service; and the weight of the evidence on file is 
against a finding that there is any relationship between a 
disability involving the Veteran's hips bilaterally and service, 
or a service-connected low back disability.    


CONCLUSIONS OF LAW

1.  Disability manifested by right and left lower extremity 
radiculopathy (claimed as bilateral leg pain), is not due to 
disease or injury that was incurred in or aggravated by active 
service nor is it secondary to any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).  

2.  Bilateral hip disability is not due to disease or injury that 
was incurred in or aggravated by active service nor is it 
secondary to any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through 
correspondence in December 2004 and November 2009.  These letters 
detailed the elements of a service connection claim on a direct 
and secondary basis, described the evidence and information 
necessary to substantiate the claims, and set forth the 
respective responsibilities of VA and the Veteran in obtaining 
such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in a November 2009 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in May 2005, August 2005, and November 2009.  The 
Board finds that these examinations are sufficient since the duty 
to assist usually includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examination and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 
Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
These examinations, specifically the November 2009 post-remand 
examination,  meet that criteria and the duty to assist is 
fulfilled.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran testified before the RO in April 2008. 

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims on appeal.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  See 38 C.F.R. § 3.310(a); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the 
issue of secondary service connection, the record must show (1) 
evidence of a current disability, (2) evidence of a service-
connected disability, and (3) medical nexus evidence establishing 
a connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Bilateral Lower Extremity Radiculopathy

The Veteran asserts that his bilateral lower extremity 
radiculopathy is either due to his military service or to his 
service-connected low back disability.  After a careful review of 
the Veteran's claims file the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection on both a direct basis and on a secondary basis.  

The Board finds that the preponderance of evidence is against the 
claim for service connection on a direct basis, since there is no 
evidence on file to support a finding that the Veteran's 
currently diagnosed bilateral lower extremity radiculopathy 
occurred in service and there is no medical evidence to support a 
finding that there is a nexus between an in-service disease or 
injury and his current diagnosis.  

The Veteran's service treatment records show that he reported 
radiation of pain into his thighs during service; however there 
is no evidence that it was diagnosed as anything more than a 
temporary condition.  In December 1963 he was diagnosed with 
muscle strain after he reported soreness of the left thigh after 
physical therapy.  In June 1964 he was seen for back pain that 
radiated into the left thigh.  The Board also notes that in July 
1964 he was seen for paravertebal muscle spasm of the left lumbar 
region; however, there were no neurological manifestations or 
radiation of pain into the lower extremities.  In addition, the 
August 1965 Report of Medical Examination prior to separation 
indicated that the Veteran's lower extremity evaluation as 
'normal.'  His Report of Medical Examination had a September 1965 
note indicating that there were no changes or additions to the 
Veteran's August 1965 examination.  While the Veteran reported 
episodes of pain in the lower extremities, the service treatment 
records indicate that the pain was acute and transitory, and that 
it was evidence of a chronic condition.  

Treatment for bilateral radiculopathy of the lower extremities 
was not shown until many years after separation from service.  
After the Veteran's service he was in three mining accidents; 
they were in May 1967, September 1971, and July 1984.  The first 
post-service mention of pain in the lower extremities was an 
August 1984 discharge summary from Appalachian Regional Hospital 
that noted the Veteran sustained a work related injury in July 
1984 when he was riding on a man trip and hit another motor that 
blocked the rail.  It was noted that such accident caused the 
stopping of the man trip and that the Veteran sustained severe 
neck pain, upper back pain, right leg pain, and lower back pain.  
It was also reported that the Veteran had pain in the coccyx that 
radiated to the posterior part of the right leg.  The final 
diagnoses included neck and back pain, sprain, and fracture of 
the coccyx.  These diagnoses were then corroborated by an August 
1985 report from C. M. Craythorne, M.D.  The Veteran first stated 
that in July 1984 he injured his low back, right shoulder, and 
neck, and had contusions to his right leg and both hips.  Dr. 
Craythorne stated that the Veteran appeared to have suffered a 
cervical strain and a low back strain, a fracture of the coccyx 
by history, and a contusion to the right shoulder.  These 
diagnoses were also corroborated by an October 1987 VA general 
medical examination report that diagnosed the Veteran with 
minimal arthritis with minimal restrictive disease due to 
arthritis as a result of a mining injury in July 1984.  A 
November 1987 statement from D. Lao, M.D., noted that when the 
Veteran was seen in October 1987, he complained of low back pain, 
with pain around the back of his neck, as well as pain in both 
lower extremities.  Dr. Lao indicated that there was diminished 
sensation in the distal third of the Veteran's right leg.  
Therefore, the Board finds that the first mention of bilateral 
lower extremity pain was in 1984 and the first diagnosis was in 
October 1987.  This lengthy period, about 20 years from his 1965 
discharge from service until the 1984 mention of pain in the 
lower extremities and the 1987 diagnosis, without treatment for 
bilateral lower extremity problems, is evidence against a finding 
of continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

Additionally, the Board finds that the Veteran has not submitted 
any medical evidence, including opinions, to indicate that his 
bilateral radiculopathy of the lower extremities is due to 
military service.  A veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  Here, that has not been done.  
Therefore, without evidence indicating that the Veteran's 
bilateral radiculopathy of the lower extremities is related to 
his military service, then service connection on a direct basis 
must be denied.   

Though the Veteran has been denied service connection for 
bilateral radiculopathy of the lower extremities on a direct 
basis he can still assert a claim for service connection on a 
secondary basis.  In the case of Robinson v. Mansfield, 21 Vet. 
App. 545 (2007) the Court cited Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same claim."  

The Veteran asserts that his bilateral radiculopathy of the lower 
extremities is secondary to his service-connected low back 
disorder.  The Board notes that the Veteran was granted service 
connection for a low back disorder by a Board decision in October 
2004; the Veteran is currently in receipt of a 10 percent 
disability rating for a low back pain disorder.  After a careful 
review of the Veteran's claims file, however, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for bilateral radiculopathy of the 
lower extremities secondary to his service-connected low back 
disorder.  

There is on file a single opinion in favor of the Veteran's claim 
and two opinions against the Veteran's claim.  Each of these are 
discussed below.

First, it was noted on an August 2005 VA spine examination that 
the Veteran's claims file was reviewed, that the Veteran reported 
that he hurt his back in early 1965, and that he stayed in the 
hospital for three to four days.  He stated that his back was 
injured again in 1984 in the coal mines when he injured his back, 
his hips, his knees, his neck, and his shoulders, and he 
pulverized his tailbone.  The diagnoses included mild L4-L5 
radiculopathy into the right leg.  The examiner stated that the 
onset of such condition was acute with the Veteran's injury in 
1984.  The examiner stated that the Veteran's radiculopathy was 
not caused by or the result of his service-connected low back 
injury.  The examiner indicated that while the Veteran's 
radiculopathy is related to back pathology, the onset was acute 
at the time of the 1984 injury and was not by his history present 
prior to that time.  This opinion is against the Veteran's claim 
for service connection.

Second, in January 2006, the Veteran's private physician, Dr. 
Kukkillaya, noted that the Veteran had a history of multiple 
medical problems including severe low back pain, degenerative 
joint disease, knee, and hip pain.  He had additional medical 
problems including neuropathy and he used a walking cane for 
ambulation.  He further stated the following:

He has a history of degenerative joint disease and he 
used to walk in the army in 1962 for three years.  At 
that time, he hurt his back and knee and hips and was 
in the hospital for one week.  I think his symptoms 
were 
aggravated from working at the Army and the patient
is also on Celebrex for inflammation.  

Dr. Kukkillaya further went on to opine as follows:

      his joint problems are aggravated from working in 
      the arm[y] and the patient has severe degenerative 
joint 
      disease and osteoarthritis of the knee and hip. 

This opinion favors the Veteran's claim.

The final opinion on file regarding the possibility of a nexus to 
service was from a the report of a November 2009 VA examination.  
The VA examiner's statement reads as follows: 

		This veteran has bilateral radiculopathy and it IS NOT 
		CAUSED BY OR A RESULT OF documented low
       back strain while in the military.  Also the 
veteran's 
      SC low back disability did not aggravate his bilateral 
      radiculopathy from the 1984 accident. 

In describing the rationale for his opinion, the VA examiner 
stated: 

		This veteran has episodes of a lumbar strain in the
		service, but was able to work as a coal miner from
		1967 to 1984.  His injuries in 1984 are the cause of 
      his back problems today.  The veteran's radiculopathy 
      is an issue of nerve root compression, which would 
      NOT be influenced by a prior back strain. 

In the May 2009 remand the Board asked the VA examiner to comment 
on the January 2006 private opinion.   The examiner's statement 
reads as follows:

		The history that Dr. Kukkillaya obtained is different
		than the history I obtained, and I feel that my 
history 
		is more complete and accurate.  The veteran denied 
		any knee or hip injuries to me while in the service. 
		Dr. Kukkillaya makes no mention of the 1984 accident
		as the possible cause of this veterans problems.  This 
		veteran appears much older than his stated age of 64.  
		He is aging poorly and has developed vascular 
		calcifications.  However, his x-rays appear 
surprisingly
		good for his age.  He does NOT have SEVERE 
      degenerative joint disease and arthritis of the knees 
      and hips as Dr. Kukkillaya states.  In essence, I 
      disagree with all his conclusions. 

The Veteran's claims file includes two VA examiner's opinions 
that are against the Veteran's claim (dated in August 2005 and 
November 2009) and one private opinion (dated in January 2006) 
that is for the Veteran's claim.  However, the Board can only 
conclude that the preponderance of the medical evidence is 
against the Veteran's claim that his bilateral lower extremity 
radiculopathy is due to his service-connected low back 
disability.  As discussed herein below, the Board finds that the 
two opinions against the Veteran's claim gave a complete history 
including his post-service 1984 injury.   In addition, the 
November 2009 VA examiner specifically discussed and then 
discounted the private January 2006 opinion.  Finally, the 
examiner who gave the November 2009 VA opinion, also gave a full 
and detailed rationale for his opinion, while the examiner who 
provided the private opinion failed to do so.  Generally, when a 
Veteran contends that a service-connected disorder has caused or 
aggravated a secondary disability, there must be competent 
medical evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To 
prevail on the issue of secondary service causation, the record 
must show: (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and the 
service-connected disability.  Wallin, supra.  In this case, 
however, the weight of the medical evidence shows that the 
Veteran's bilateral lower extremity radiculopathy is most likely 
related to his post-service 1984 accident and not to his service-
connected low back pain disability.  Therefore, service 
connection on a secondary basis cannot be granted.  

The Board notes that while the January 2006 private opinion 
related the Veteran's current disability to his military service, 
the private doctor did not discuss or even mention the Veteran's 
post-service accident and resulting back problems.  The findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App 614 (1992).  The Board finds the November 2009 VA 
opinion to be more probative than the January 2006 opinion, since 
the latter one  considered both the Veteran's in-service problems 
as and his post-service accidents.  The 2009 opinion also 
includes a full and detailed discussion for the reasons behind 
the opinion.  Furthermore, the 2009 examiner also reviewed the 
claims file and specifically discussed the January 2006 positive 
nexus opinion and detailed his rationale for disagreeing with 
that doctor's opinion.  Finally, the Board notes that the Court 
has expressly declined to adopt a rule that accords greater 
weight to the opinion of the veteran's treating physician over a 
VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 
4 Vet. App. 467, 471-73 (1993).

Additionally, the Board finds that the Veteran has stated that 
his bilateral lower extremity radiculopathy is secondary to his 
service-connected low back pain disability.  While the Veteran is 
competent to discuss the symptoms he is experiencing, he is not 
competent to establish a nexus between his post-service bilateral 
lower extremity radiculopathy and his period of service or 
service-connected low back disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In sum, the Board finds that service connection for bilateral 
lower extremity radiculopathy must be denied on a direct basis 
and on a secondary service connection basis.  Service connection 
must be denied on a direct basis because there is no evidence the 
condition began during service, or within the first post service 
year, and because the weight of the medical evidence is against a 
finding of a relationship between his current diagnosis of 
bilateral lower extremity radiculopathy and service.  Service 
connection must be denied on a secondary basis because the 
preponderance of the evidence shows that the Veteran's current 
diagnosis of bilateral lower extremity radiculopathy is related 
to his post-service 1984 back injury, and not to his service-
connected low back pain disability.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

Bilateral Hip Disability

The Veteran asserts that his bilateral hip disability is either 
due to his military service or to his service-connected low back 
disability.  The Veteran is currently diagnosed with degenerative 
joint disease of the hips.  After a careful review of the 
Veteran's claims file the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service connection 
on both a direct basis and on a secondary basis.  

The Board finds that the preponderance of evidence is against the 
claim for service connection on a direct basis, since there is no 
evidence on file to support a finding that the Veteran's 
currently diagnosed bilateral hip disability occurred in service, 
and there is no medical evidence to support a finding that there 
is a nexus between an in-service disease or injury and his 
current diagnosis.  

A careful review of the Veteran's service treatment records 
reveals no complaints of hip pain during service.  In addition, 
the August 1965 Report of Medical Examination prior to separation 
indicated that the Veteran's lower extremity was evaluated as 
'normal.'  His Report of Medical Examination had a September 1965 
note indicating that there were no changes or additions to the 
Veteran's August 1965 examination.  Therefore, the Board finds 
that the Veteran did not have any injury or diagnosis 
attributable to his hips during service. 
As noted above, the Veteran was in a post-service mining accident 
in 1984 and in August 1985 the Veteran stated that as a result of 
his July 1984 accident he had contusions on both his hips.  In 
October 1987 he was diagnosed by a VA examiner with minimal 
restrictive disease due to arthritis as a result of a July 1984 
mining injury.  The Board finds that the mention of the Veteran's 
hips was the first mention of treatment or diagnosis of the 
Veteran's hips since his discharge from service.  This lengthy 
period, of about 20 years from his 1965 discharge from service 
until the 1984 treatment, without treatment for bilateral lower 
extremity problems, is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

Additionally, the Board finds that the Veteran has not submitted 
any medical evidence, including opinions, that supports a finding 
that the Veteran's bilateral hip disability is due to military 
service.  A veteran seeking disability benefits must establish 
not only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  Here, that has not been done.  Without 
evidence indicating that the Veteran's bilateral hip disability 
is related to his military service, service connection on a 
direct basis must be denied.   

Though the Veteran has been denied service connection for hip 
disability on a direct basis he can still assert a claim for 
service connection on a secondary basis.  Robinson v. Mansfield, 
21 Vet. App. 545 (2007).   The Veteran asserts that his hip 
disorder is secondary to his service-connected low back disorder.  
The Board notes that the Veteran was granted service connection 
for a low back disorder by the Board in October 2004.  After a 
careful review of the Veteran's claims file, however, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hip 
disability secondary to his service-connected low back disorder.  

The Veteran's claims file contains a single opinion in favor of 
the award of service connection, secondary to the low back 
disorder, and two opinions against this claim.  A June 2005 VA 
orthopedic examination report noted that the Veteran's claims 
file was available and reviewed.  The Veteran reported that he 
felt his hip pains were coming on for a long time gradually.  He 
stated that he injured his low back while in the service in 
France in 1965.  It was also noted that the Veteran was involved 
in an accident in the coal mines in 1984 and that he injured his 
low back and hips, etc. The diagnosis was degenerative joint 
disease of both hips.  The examiner commented that the Veteran's 
hip conditions were not caused by or a result of his service- 
connected degenerative arthritis of the spine.  The examiner 
stated that the Veteran did not have hip problems after the 
injury in France (in service). The examiner stated that while the 
Veteran was working for the coal mines in 1984, he had mentioned 
in a previous examination that he hurt his hips, so it is not 
likely that arthritis of the spine caused the hip condition.  

As noted above, the Veteran's private physician noted in January 
2006 that the Veteran had a history of multiple medical problems 
including severe low back pain, 
degenerative joint disease, knee, and hip pain.  He had 
additional medical problems including neuropathy and he used a 
walking cane for ambulation.  He diagnosed the Veteran with 
severe degenerative joint disease, and osteoarthritis of the knee 
and hip and indicated that these were probably aggravated by 
working in the Army.  The private physician further stated the 
following: 

He has a history of degenerative joint disease and he 
used to walk in the army in 1962 for three years.  At 
that time, he hurt his back and knee and hips and was 
in the hospital for one week.  I think his symptoms 
were 
aggravated from working at the Army and the patient
is also on Celebrex for inflammation.  

In November 2009, the VA examiner stated that the Veteran did not 
have
bilateral hip joint disabilities related either to his military 
service or to his in-service back strain.  The rationale for his 
opinion reads as follow:

		This veteran did NOT have any hip joint problems while
       in the service.  He presently refers to pain in his 
hips 
      when he really is referring to lumbar pain.  He did 
not
       have any hip joint complaints in the service and is 
      presently NOT service connected for such.  Therefore, 
      his nonexistent hip joint problem did not aggravate 

As noted above, through the May 2009 remand the Board had asked 
the VA examiner to comment on the January 2006 private opinion.   
In his response, the examiner stated that he disagreed with the 
private physician's history, diagnosis, and opinion.  He 
disagreed with the diagnosis on the basis that the Veteran's x-
ray studies were good for his age and based on the medical 
conclusion that the Veteran did not have severe degenerative 
joint disease and arthritis of the hips.  He also noted that the 
Veteran's private physician failed to mention the Veteran's post-
service 1984 accident.  

The Veteran's claims file includes two VA examiner's opinions 
that are against the Veteran's claim and one private opinion that 
is for the Veteran's claim.  For the same reasons discussed 
above, the Board can only conclude that the preponderance of the 
medical evidence is against the Veteran's claim that his hip 
problem is related to his service-connected low back disability.  
Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, there 
must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 
7 Vet. App. 134 (1994).  To prevail on the issue of secondary 
service causation, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and, (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin, supra.  In this case, however, the 
medical evidence shows that the Veteran's degenerative joint 
disease is most likely related to his post-service 1984 accident 
and not to his service-connected low back pain disability.  
Therefore, service connection on a secondary basis cannot be 
granted.  

The Board finds it pertinent that the Veteran's private physician 
failed to consider or mention the Veteran's post-service 1984 
accident, which was the first time post-service that the Veteran 
repeatedly reported hurting his hips.  The 2006 private opinion 
did not show a full review and discussion of the Veteran's 
medical history.  The Board finds that the June 2005  and the 
2009 VA opinions are more probative then the private opinion. 

In sum, the Board finds that service connection for bilateral hip 
disability must be denied on a direct basis and on a secondary 
service connection basis.  Service connection must be denied on a 
direct basis because there is no evidence of an in-service 
diagnosis and no evidence of a nexus between the Veteran's 
service and his current diagnosis of degenerative joint disease 
of the hips.  Service connection must be denied on a secondary 
basis because the preponderance of the evidence shows that the 
Veteran's current diagnosis of degenerative joint disease of the 
hips is related to his post-service 1984 back injury and not to 
his service-connected low back pain disability.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for right lower extremity radiculopathy and 
left lower extremity radiculopathy (claimed as bilateral leg 
pain) is denied. 

Service connection for bilateral hip disability is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


